DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  recites “the third ultrasound image” which is a lack of antecedent basis. The claim should read “a third ultrasound image”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 3 and 11 lack written description for an algorithm. An algorithm cannot be inferred based on the disclosure, since it is unclear how frequency can be determined from images. See MPEP 2161.01(I): “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2, 6, 9-10, 14-15 recite the limitation(s) “appropriate” and/or “not appropriate” which are relative/subjective terms. The disclosure must provide a standard for what the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 6, 8, 9-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawae (US 20150119710 A1) in view of Fan (US 20130345565 A1).
Regarding claim 1, Kawae discloses an ultrasound diagnostic apparatus comprising: 
a probe configured to induce displacement in tissue of an object (see para. [0059] “This ultrasonic probe 2 transmits ultrasonic pulses (push pulses) to the biological tissue to generate shear waves therein” and see para. [0003] “calculate a displacement of the biological tissue induced by transmission of the push pulses”) by irradiating a first beam (see FIG. 20 step 11 “First in step S11, the operator gets the ultrasonic probe 2 to transmit and receive B-mode imaging ultrasonic waves to and from, say, the liver” and see FIG. 24 steps S21-S22 and para. [0141] “In step S22, the operator inputs through the operation part 7 the instructions to transmit push pulses and measuring ultrasonic pulses” where S11 is equivalent to sept S21). 
a processor configured to obtain a first ultrasound image (see FIG. 22 and para. [0076] “B-mode image BI in real time based on the B-mode image data”) of the object in which displacement has been induced (see para. [0126] “The graph GD is displayed between lines L1 and L2 extending in the vertical direction. The horizontal axis of the graph GD represents time and its vertical axis denotes the displacement D” and see para. [0125] “The movement information display control part 58 causes the display part 6 to display a graph GD indicative of a chronological change in the displacement D detected by the movement detection part 57”); 
the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”); 
when the induced displacement is not appropriate, to control the probe to irradiate a second beam, so as to induce displacement in the tissue of the object (see para. [0141] “if the determination part 55' determines that the displacement D of the biological tissue is not less than the threshold value Dth ("No" in step S23), control is returned to step S21 and the B-mode imaging ultrasonic waves are transmitted and received”); and 
to process a second ultrasound image of the object in which displacement has been induced by the second beam (see para. [0137] “the echo signal of the measuring ultrasonic pulses is obtained when the displacement D of the biological tissue is kept less than the threshold value Dth so that the movement of the biological tissue and that of the ultrasonic probe 2 are substantially inhibited”) where displacement below the threshold value could be that of a second beam. Images are generated from echo signals (see para. [0171] “The elasticity image data in one frame is generated based on echo signals of the measuring ultrasonic pulses”). 
However, Kawae does not explicitly disclose irradiating a first focused beam of a first frequency to the object. This is disclosed by Fan (see para. [0005] “A transducer transmits a first acoustic beam” and see para. [0033] “The excitation is focused using a phased array and/or mechanical focus” and see para. [0034] “The transmitted beam has a center frequency”). 

Kawae further does not explicitly disclose irradiating a second focused beam of a second frequency different from the first frequency to the object, so as to induce displacement in the tissue of the object. This is disclosed by Fan (see para. [0005] “The transducer transmits a second acoustic beam at a second center frequency”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as disclosed by Fan. It also would have been obvious to incorporate a second focused beam of a second frequency. This would allow the user to image a specific region of the tissue with greater detail and more accuracy and would allow for greater control over imaging characteristics.

    PNG
    media_image1.png
    489
    451
    media_image1.png
    Greyscale


Regarding claim 2, Kawae as modified above discloses the ultrasound diagnostic apparatus of claim 1, however does not explicitly disclose wherein, when the displacement induced by the first focused beam is not appropriate, the processor is further configured to adjust at least one of a voltage and a number of cycles of the second focused beam. This is disclosed by Fan in an analogous imaging field of endeavor (see para. [0057] “The transmission of acoustic beams for applying stress (i.e., inducing displacement in tissue) is repeated. The repetitions are with different center frequencies … Since the frequency may result in change in amplitude to keep within limitations on transmit, the voltage associated with the generated beam may vary”)


Regarding claim 6, Kawae as modified above discloses the ultrasound diagnostic apparatus of claim 1, wherein the processor is further configured to determine whether the induced displacement is appropriate based on at least one of a magnitude of the induced displacement, a quality index of an elastic image, and strain of the object, or a combination thereof (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”). 

Regarding claim 8, Kawae as modified above discloses the ultrasound diagnostic apparatus of claim 1, further comprising a display configured to display at least one of an intensity for inducing displacement, a magnitude of an induced displacement, and strain, or information about a combination thereof (see para. [0120] “display part 6 to display a graph indicative of a chronological change in the displacement of the biological tissue detected by the movement detection part 57 (display control function)” and see FIG. 31 “a diagram showing a display part displaying a graph indicative of a chronological change in strain”). 

claim 9, Kawae discloses an ultrasound diagnostic apparatus control method comprising: 
inducing displacement in tissue of an object by irradiating a first beam to the object (see para. [0059] “This ultrasonic probe 2 transmits ultrasonic pulses (push pulses) to the biological tissue to generate shear waves therein” and see para. [0003] “calculate a displacement of the biological tissue induced by transmission of the push pulses”) by irradiating a first beam (see FIG. 20 step 11 “First in step S11, the operator gets the ultrasonic probe 2 to transmit and receive B-mode imaging ultrasonic waves to and from, say, the liver” and see FIG. 24 steps S21-S22 and para. [0141] “In step S22, the operator inputs through the operation part 7 the instructions to transmit push pulses and measuring ultrasonic pulses” where S11 is equivalent to sept S21); 
obtaining a first ultrasound image (see FIG. 22 and para. [0076] “B-mode image BI in real time based on the B-mode image data”) of the object in which displacement has been induced (see para. [0126] “The graph GD is displayed between lines L1 and L2 extending in the vertical direction. The horizontal axis of the graph GD represents time and its vertical axis denotes the displacement D” and see para. [0125] “The movement information display control part 58 causes the display part 6 to display a graph GD indicative of a chronological change in the displacement D detected by the movement detection part 57”); 
determining whether the induced displacement is appropriate based on the obtained first ultrasound image (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”); 
D of the biological tissue is not less than the threshold value Dth ("No" in step S23), control is returned to step S21 and the B-mode imaging ultrasonic waves are transmitted and received”); and 
obtaining a second ultrasound image of the object in which displacement has been induced by the second beam (see para. [0137] “the echo signal of the measuring ultrasonic pulses is obtained when the displacement D of the biological tissue is kept less than the threshold value Dth so that the movement of the biological tissue and that of the ultrasonic probe 2 are substantially inhibited”) where displacement below the threshold value could be that of a second beam. Images are generated from echo signals (see para. [0171] “The elasticity image data in one frame is generated based on echo signals of the measuring ultrasonic pulses”). 
However, Kawae does not explicitly disclose irradiating a first focused beam of a first frequency to the object. This is disclosed by Fan (see para. [0005] “A transducer transmits a first acoustic beam” and see para. [0033] “The excitation is focused using a phased array and/or mechanical focus” and see para. [0034] “The transmitted beam has a center frequency”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as 
Kawae further does not explicitly disclose irradiating a second focused beam of a second frequency different from the first frequency to the object, so as to induce displacement in the tissue of the object. This is disclosed by Fan (see para. [0005] “The transducer transmits a second acoustic beam at a second center frequency”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as disclosed by Fan. It also would have been obvious to incorporate a second focused beam of a second frequency. This would allow the user to image a specific region of the tissue with greater detail and more accuracy and would allow for greater control over imaging characteristics.

Regarding claim 10, Kawae as modified above discloses the ultrasound diagnostic apparatus control method of claim 9, however does not explicitly disclose further comprising, when the displacement induced by the first focused beam is not appropriate, adjusting at least one of a voltage and a number of cycles of the second focused beam. This is disclosed by Fan in an analogous imaging field of endeavor (see para. [0057] “The transmission of acoustic beams for applying stress (i.e., inducing displacement in tissue) is repeated. The repetitions are with different center frequencies … Since the frequency may result in change in amplitude to keep within limitations on transmit, the voltage associated with the generated beam may vary”)


Regarding claim 14, Kawae as modified above disclose the ultrasound diagnostic apparatus control method of claim 9, wherein the determining of whether the induced displacement is appropriate comprises determining whether the induced displacement is appropriate based on at least one of a magnitude of the induced displacement, a quality index of an elastic image, and strain of the object, or a combination thereof (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”). 

Regarding claim 15, Kawae discloses a computer-readable recording medium storing computer program codes for performing an ultrasound diagnostic apparatus control method (see CPU para. [0070-0071]) comprising: 
inducing displacement in tissue of an object by irradiating a first beam to the object (see para. [0059] “This ultrasonic probe 2 transmits ultrasonic pulses (push pulses) to the biological tissue to generate shear waves therein” and see para. [0003] “calculate a displacement of the biological tissue induced by transmission of the push pulses”) by irradiating a first beam (see FIG. 20 step 11 “First in step S11, the operator gets the ultrasonic probe 2 to transmit and receive B-mode imaging ultrasonic waves to and from, say, the liver” and see FIG. 24 steps S21-S22 and para. [0141] “In step S22, the operator inputs through the operation part 7 the instructions to transmit push pulses and measuring ultrasonic pulses” where S11 is equivalent to sept S21); 
obtaining a first ultrasound image of the object in which displacement has been induced (see para. [0126] “The graph GD is displayed between lines L1 and L2 extending in the vertical direction. The horizontal axis of the graph GD represents time and its vertical axis denotes the displacement D” and see para. [0125] “The movement information display control part 58 causes the display part 6 to display a graph GD indicative of a chronological change in the displacement D detected by the movement detection part 57”); 
determining whether the induced displacement is appropriate based on the obtained first ultrasound image (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”); 
when the induced displacement is not appropriate, irradiating a second beam of a second frequency different from the first frequency to the object, so as to induce displacement in the tissue of the object (see para. [0141] “if the determination part 55' determines that the displacement D of the biological tissue is not less than the threshold value Dth ("No" in step S23), control is returned to step S21 and the B-mode imaging ultrasonic waves are transmitted and received”); and 
obtaining a second ultrasound image of the object in which displacement has been induced by the second beam (see para. [0137] “the echo signal of the measuring ultrasonic pulses is obtained when the displacement D of the biological tissue is kept less than the threshold value Dth so that the movement of the biological tissue and that of the ultrasonic probe 2 are substantially inhibited”) where displacement below the threshold value could be that of a second beam. Images are generated from echo signals (see para. [0171] “The elasticity image data in one frame is generated based on echo signals of the measuring ultrasonic pulses”). 
However, Kawae does not explicitly disclose irradiating a first focused beam of a first frequency to the object. This is disclosed by Fan (see para. [0005] “A transducer transmits a first acoustic beam” and see para. [0033] “The excitation is focused using a phased array and/or mechanical focus” and see para. [0034] “The transmitted beam has a center frequency”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as disclosed by Fan. This would allow the user to image a specific region of the tissue with greater detail and more accuracy. 
Kawae further does not explicitly disclose irradiating a second focused beam of a second frequency different from the first frequency to the object, so as to induce displacement in the tissue of the object. This is disclosed by Fan (see para. [0005] “The transducer transmits a second acoustic beam at a second center frequency”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as .

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawae (US 20150119710 A1) in view of Fan (US 20130345565 A1) as applied to claims 1 and 9, further in view of Sako (US 20140343419 A1).
Regarding claims 3 and 11, Kawae as modified above discloses the ultrasound diagnostic apparatus of claim 1 and control method of claim 11, however does not explicitly disclose wherein the probe is further configured to induce displacement in the tissue by irradiating a third focused beam of a third frequency different from the first frequency to the object after the first focused beam is irradiated. This is disclosed by Fan in an analogous imaging field of endeavor (see para. [0005] “The transducer transmits a third acoustic beam at a third center frequency. The third center frequency is different from the second center frequency” and see para. [0023] “The pushing pulse is repeated, with each repetition being at a different frequency”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to incorporate a third acoustic beam at a different frequency than the other frequencies as disclosed by Fan. This would allow for a greater variation of beam frequencies emitted, which would allow for a 
However, Kawae in view of Fan does not explicitly disclose the processor being further configured to determine the second frequency based on the first ultrasound image and the third ultrasound image. This is disclosed by Sako in an analogous imaging field of endeavor (see para. [0038] “the ultrasonography apparatus according to the present embodiment sets a suitable frequency for the subject out of the shifted frequencies based on determination results for an examination state determined based on examination images obtained from the provisionally set frequencies”) also see para. [0065] and [0068] for explanation. Further, Kawae in view of Fan does not disclose irradiating the second focused beam of the determined second frequency to the object. This is also disclosed by Sako (see para. [0038] “… (this corresponds to a final setting process for the frequency)” and see para. [0044] “to focus the ultrasound generated by the sound wave generating device”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to determine a suitable frequency based on ultrasound images as disclosed by Sako. It also would have been obvious to set this determined frequency as the final frequency for scanning. This would allow the user to determine the most effective frequency to use based on the previous readings. This would allow the user to achieve and implement the most effective frequency to return the most useful image. 


s 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawae (US 20150119710 A1) in view of Fan (US 20130345565 A1) as applied to claims 1 and 9, further in view of Tabaru (US 20130317361 A1).
Regarding claim 4 and 12, Kawae discloses the ultrasound diagnostic apparatus of claim 1 and control method of claim 9, however does not disclose wherein, when an obstacle interfering movement of a shear wave induced by the displacement is detected in the second ultrasound image. This is disclosed by Fan in an analogous imaging field of endeavor (see para. [0061] “The locations for measuring displacement may be limited. For example, shear waves may not propagate in fluid tissue. Displacement of longitudinal waves in fluid or fluid tissue may be unreliable … the displacements from the corresponding location are not used”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to incorporate detecting a limitation for measuring displacement that may cause an unreliable reading as disclosed by Fan. This would allow the user to recognize when a scan is unreliable and allow the user to make a decision on which scans to use based on obstruction in the tissue. 
However, Kawae further does not disclose the processor being further configured to control the probe to change a horizontal focusing position of the second focused beam. This is disclosed by Tabaru in an analogous imaging field of endeavor (see para. [0058] “the measurement position selecting unit 40 determines the position optimal for measuring the elastic modulus (step S06)” and see para. [0058] “The region optimal for the elastic modulus measurement is the ROI_e(1) shown in FIG. 2, having the same strain value as the one in the ROI_e, that is, the region with the same stiffness. The region having two or more strain ROI_e(2) is not preferable for the elastic modulus measurement”) where ROI_e(1) and ROI_e(2) represent varying focusing positions as seen in FIG. 2. Tabaru discloses ROI_e(1) being preferable since it images a more uniform stiffness (one without obstruction) which is disclosed in para. [0058]. Focusing position is changed between the scanning of ROI_e(1) and ROI_e(2). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to incorporate choosing a desirable focusing position or region as disclosed by Tabaru. This would allow the user to determine where a more desirable region of interest based on the characteristics of the tissues being scanned. 

Regarding claims 5 and 13, Kawae as modified above discloses the ultrasound diagnostic apparatus of claim 1 and control method of claim 13, further comprising a display configured to display information about a focusing position (see FIG. 8 and para. [0081] “Given a B-mode image BI of this cross section, the operator sets a measurement region R using the operation part 7, as shown in FIG. 8” and para. [0082] “the measurement region R is measured for elasticity using push pulses”) where FIG. 8 describes the focused region being displayed (see para. [0022] “FIG. 8 is a diagram showing a display part on which a measurement region is set in a B-mode image”). 
Though Kawae discloses the beam being focused on region R, Kawae does not explicitly disclose the beam being focused. This is disclosed by Fan above (see para. [0033]). 

 However, Kawae in view of Fan does not teach displaying information about variation in the focusing position. This is disclosed by Tabaru in an analogous imaging field of endeavor (see FIG. 2 and para. [0057] “image is displayed on the display unit 7 as shown in FIG. 2” and see para. [0058] “The region where the elastic modulus is measured designated as ROI_e or a second region (Region 2) … The region optimal for the elastic modulus measurement is the ROI_e(1) shown in FIG. 2, having the same strain value as the one in the ROI_e, that is, the region with the same stiffness. The region having two or more strain amounts mixed in the ROI_e like the ROI_e(2) is not preferable for the elastic modulus measurement”) where ROI_e(1) and ROI_e(2) are both varying focused regions of the image in a focused beam (see para. [0059] “transmission beam is focused”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Kawae to incorporate a display of varying beam focus regions as disclosed by Tabaru. This would allow the user to differentiate between beam regions and determine which region is optimal for imaging and determining measurements. 

7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawae (US 20150119710 A1) in view of Fan (US 20130345565 A1) as applied to claim 1, further in view of Chen (US 10779799 B2).
Regarding claim 7, Kawae as modified above discloses the ultrasound diagnostic apparatus of claim 1, however does not explicitly disclose further comprising an actuator configured to induce displacement by applying a mechanical force to the object. This is disclosed by Chen in an analogous imaging field of endeavor (see abstract “An actuator directly in contact with the ultrasound transducer continuously vibrates the transducer in an axial direction, inducing shear waves in the tissue”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe of Kawae to incorporate an actuator that induces sear waves as disclosed by Chen. This is a common component in the art for shear wave imaging and would allow the user to effectively induce shear waves and displacements for imaging purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793